Judgment, Supreme Court, Bronx County (George Friedman, J., and a jury), entered August 24, 2001, in a wrongful death action arising out of defendants’ failure to deliver timely emergency medical services to the 20-year-old decedent suffering an asthma attack, awarding the infant plaintiff, the decedent’s daughter, prestructured damages of $70,000 for past loss of support and, upon the infant plaintiff’s stipulation in lieu of a new trial on damages, $1 million for future loss of parental guidance and $1.5 million for future loss of support over a period of 17 years, unanimously affirmed, without costs.
*486The weight of the evidence supports the findings of proximate cause, which turned largely on the credibility of expert testimony as to whether the decedent would have survived had EMS arrived sooner, and of special relationship, which turned largely on the phone conversation between the decedent’s companion and EMS, whether the former followed the latter’s instructions, fairly interpreted, and, if she did, whether there were other efficacious means of assistance available that the companion would have pursued but for such conversation (cf. Silver v City of New York, 281 AD2d 233 [2001]). The damage awards, as reduced, do not deviate materially from what is reasonable compensation under the circumstances (cf. Paccione v Greenberg, 256 AD2d 559 [1998]; Garcia v New York City Health & Hosps. Corp., 230 AD2d 766 [1996]). We have considered defendants’ other arguments and find them to be unavailing. Concur — Buckley, P.J., Mazzarelli, Ellerin, Williams and Gonzalez, JJ.